2018 UT App 3



               THE UTAH COURT OF APPEALS

                       MARK C. HOLYOAK,
                          Appellee,
                              v.
                       MAX G. MORGAN,
                          Appellant.

                       Per Curiam Opinion
                         No. 20170374-CA
                       Filed January 5, 2018

            Seventh District Court, Price Department
               The Honorable Lyle R. Anderson
                         No. 170700011

             John K. Johnson, Attorney for Appellant
             Nathan E. Dorsey, Attorney for Appellee

   Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                      RYAN M. HARRIS.

PER CURIAM:

¶1     Appellant Max G. Morgan appeals the denial of his
motion to set aside a judgment under rule 60(b) of the Utah
Rules of Civil Procedure based upon a claim of excusable
neglect. We affirm. 1

¶2     On January 27, 2017, the district court issued a Temporary
Civil Stalking Injunction, which was served on Morgan on or


1. Although Morgan requested oral argument, we conclude that
oral argument in this case will not significantly aid the decisional
process. See Utah R. App. P. 29(a)(2) (“Oral argument will be
allowed in all cases in which the court determines that oral
argument will significantly aid the decisional process.”).
                       Holyoak v. Morgan


about January 30, 2017. On February 15, 2017, Morgan filed a
request for an evidentiary hearing. See Utah Code Ann. § 77-3a-
101(6) (LexisNexis 2012) (allowing a respondent to request, in
writing, an evidentiary hearing within ten days after service of
an ex parte civil stalking injunction). “A hearing requested by
the respondent shall be held within 10 days from the date the
request is filed with the court unless the court finds compelling
reasons to continue the hearing.” Id. § 77-3a-101(6)(a). On
February 21, 2017, the district court set a hearing for March 1,
2017, and sent notice of the hearing through the court’s e-filing
system to Morgan’s counsel at the email address that had been
provided to the court. At the time set for hearing, petitioner
Mark C. Holyoak appeared with counsel, but Morgan and his
counsel did not appear. The district court issued a Civil Stalking
Injunction (the stalking injunction) that was served on Morgan
on that same day. The stalking injunction stated that it would
remain in effect for three years after the service date of the
Temporary Civil Stalking Injunction.

¶3     On March 16, 2017, Morgan filed a motion to set aside the
stalking injunction and a request for a rule 60(b) rehearing.
Morgan argued that his failure to appear at the scheduled
hearing was due to excusable neglect. Morgan’s counsel
admitted that he had received the district court’s electronic
notification on February 21, 2017, but argued that “due to . . .
inadvertence and honest mistake,” he failed to read the notice or
calendar the hearing. Holyoak opposed the motion to set aside
the stalking injunction, arguing that some evidence of diligence
is necessary to establish excusable neglect.

¶4     The district court denied the motion to set aside the
stalking injunction. In a written order, the district court first
noted that the case involved a stalking injunction, that Morgan
requested the hearing, and that both Morgan and his counsel
“should have realized that timetables for stalking injunction
cases are short.” The court found that while the court, Holyoak,



20170374-CA                     2                 2018 UT App 3
                         Holyoak v. Morgan


and Holyoak’s counsel acted diligently in setting and preparing
for the March 1 hearing, Morgan and his counsel did not act
diligently. Morgan’s counsel should have read the notice
scheduling the hearing, and both Morgan and his counsel
“should have been significantly more curious about whether a
hearing had been scheduled and when it would be held.”
Referring to a “stunning lack of diligence” by Morgan and his
counsel, the district court denied the motion.

¶5     “We review a district court’s denial of a rule 60(b) motion
for relief from judgment for an abuse of discretion.” Jones v.
Layton/Okland, 2009 UT 39, ¶ 10, 214 P.3d 859. “A district court
abuses its discretion only when its decision was against the logic
of the circumstances and so arbitrary and unreasonable as to
shock one’s sense of justice . . . [or] resulted from bias, prejudice,
or malice.” Id. ¶ 27 (alteration and omission in original) (citation
and internal quotation marks omitted). “[I]n deciding whether a
party is entitled to relief under rule 60(b) on the ground of
excusable neglect, a district court must determine whether the
moving party has exercised sufficient diligence that it would be
equitable to grant him relief from the judgment entered as a
result of his neglect.” Id. ¶ 25. “[D]iligence on the part of the
party claiming excusable neglect is an essential element of that
inquiry, and relief may not be granted based on other equitable
considerations where a party has exercised no diligence at all.”
Bodell Constr. Co. v. Robbins, 2014 UT App 203, ¶ 10, 334 P.3d
1004 (citation and internal quotation marks omitted).

¶6     Morgan provided no evidence of any diligence to support
his claim of excusable neglect. Morgan requested the hearing
and should have known that the court was required to hold a
hearing within ten days of his filing of the request. See Utah
Code Ann. § 77-3a-101(6)(a). Morgan’s counsel admittedly
received the electronic notice of the hearing but failed to read it.
Morgan did not claim to have undertaken any other efforts to
determine when the hearing had been scheduled. Although



20170374-CA                      3                   2018 UT App 3
                        Holyoak v. Morgan


Morgan argues that the prejudice to him outweighs any
inconvenience from the delay to the opposing party, the
supreme court has rejected that argument as a basis for relief. See
Jones, 2009 UT 39, ¶ 24 (“It would be impermissible . . . to grant
relief for excusable neglect under rule 60(b) solely because the
moving party would be severely prejudiced by a refusal to grant
relief while the nonmoving party would only suffer the
inconvenience incident to delay of the litigation.”).

¶7      This court affirmed the denial of a rule 60(b) motion based
upon similar facts in Aghdasi v. Saberin, 2015 UT App 73, 347 P.3d
427. We concluded that there was “little difference between the
inadvertent loss or misplacement of an electronic document and
the inadvertent loss or misplacement of a physical document.”
Id. ¶ 6. Thus, an attorney is expected to make the same effort to
be aware of incoming electronic filings as he or she would with
paper filings. See id. ¶ 8. Morgan’s attempt to distinguish this
case from Aghdasi on the basis that there was only one electronic
document in this case and at least three in Aghdasi is not
persuasive. As we stated in Aghdasi, “we cannot say that the
court’s rejection of the . . . excusable neglect argument under the
circumstances of this case, ‘was against the logic of the
circumstances’ or ’so arbitrary and unreasonable as to shock
one’s sense of justice.’” Id. (quoting Jones, 2009 UT 39, ¶ 27). 2



2. Because we conclude that the district court in this case did not
abuse its discretion in determining that Morgan did not
demonstrate excusable neglect, it is unnecessary to consider
whether Morgan had a meritorious defense. See Aghdasi v.
Saberin, 2015 UT App. 73, ¶ 8 n.2, 347 P.3d 427 (stating that
because the district court did not err in its determination that the
moving party had not established excusable neglect, it was not
necessary to examine that court’s determination that there was
no meritorious defense proffered); see also Weber v. Mikarose, 2015
                                                      (continued…)


20170374-CA                     4                  2018 UT App 3
                        Holyoak v. Morgan


¶8      Morgan’s alternative claim that the district court’s ruling
was deficient in failing to provide adequate factual findings for
appellate review lacks merit. The written ruling and order
adequately detailed the district court’s reasoning and is
sufficient to allow review by this court.

¶9     Holyoak asks this court to award him attorney fees
“pursuant to the Utah Rules of Appellate Procedure.” Because
Holyoak did not identify an appellate rule or provide analysis in
support of the request, we decline to consider it. See Utah R.
App. P. 24(a)(9) (“A party seeking attorney’s fees on appeal must
state the request explicitly and set forth the legal basis for an
award.”); see also Advanced Restoration, LLC v. Priskos, 2005 UT
505, ¶ 36, 126 P.3d 786 (denying an attorney fees request where
the brief stated that the appeal was meritless but did not cite the
legal basis for an award).

¶10 We affirm the denial of the motion to set aside the
judgment.




(…continued)
UT App 130, ¶ 13 n.4, 351 P.3d 121 (noting that the district court
did not consider whether there would be a meritorious defense
in light of its conclusion that there was no excusable neglect).




20170374-CA                     5                 2018 UT App 3